UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2016 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-36385 BIOLASE, INC. (Exact name of registrant as specified in its charter) Delaware 87-0442441 (State or other jurisdictionof incorporation or organization) (I.R.S. EmployerIdentification No.) 4 Cromwell Irvine, California 92618 (Address of principal executive offices, including zip code) (949) 361-1200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§ 232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler x Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.):Yes¨Nox The number of shares of the issuer’s common stock, $0.001 par value per share, outstanding, as of July 29, 2016, was 58,257,301 shares. BIOLASE, INC. INDEX Page PART I. FINANCIAL INFORMATION Item1. Financial Statements (Unaudited): 3 Consolidated Balance Sheets as of June 30, 2016 and December31,2015 3 Consolidated Statements of Operations and Comprehensive Loss for the three and six months ended June 30,2016 and June 30, 2015 4 Consolidated Statements of Cash Flows for the six months ended June 30,2016 and June 30,2015 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 33 Item 4. Controls and Procedures 33 PARTII OTHER INFORMATION Item 1. Legal Proceedings 33 Item1A. Risk Factors 33 Item6. Exhibits 34 Signatures 36 2 PARTI. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS BIOLASE, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) (in thousands, except per share data) June 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash equivalent Accounts receivable, less allowance of $1,616 in 2016 and $1,765 in 2015 Inventory, net Prepaid expenses and other current assets Total current assets Property, plant, and equipment, net Intangible assets, net 23 51 Goodwill Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Customer deposits 66 85 Deferred revenue, current portion Total current liabilities Deferred income taxes, net Deferred revenue, long-term 82 Capital lease obligation, long-term 74 Warranty accrual, long-term Other liabilities, long-term Total liabilities Commitments, contingencies, and subsequent events (Notes 8 and 12) Stockholders' equity: Preferred stock, par value $0.001 per share; 1,000 shares authorized, no shares issued and outstanding — — Common stock, par value $0.001 per share; 100,000 shares authorized as of June 30, 2016 and 2015; 58,257 and 58,228 shares issued and outstanding as of June 30, 2016 and 2015, respectively 58 58 Additional paid-in-capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to unaudited consolidated financial statements. 3 BIOLASE, INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) (in thousands, except per share data) Three Months Ended Six Months Ended June 30, June 30, Products and services revenue $ License fees and royalty revenue 55 34 86 Net revenue Cost of revenue Gross profit Operating expenses: Sales and marketing General and administrative Engineering and development Excise tax — 97 — Legal settlement — — — ) Total operating expenses Loss from operations ) Gain (loss) on foreign currency transactions ) 1 ) ) Interest income, net 17 23 34 23 Non-operating income (loss), net ) 24 ) ) Loss before income tax provision ) Income tax provision 37 36 77 83 Net loss ) Other comprehensive income (loss) items: Foreign currency translation adjustment ) 33 45 ) Comprehensive loss $ ) $ ) $ ) $ ) Net loss per share: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Shares used in the calculation of net loss per share: Basic Diluted See accompanying notes to unaudited consolidated financial statements. 4 BIOLASE, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands) Six Months Ended June 30, Cash Flows from Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash and cash equivalents used in operating activities: Depreciation and amortization (Recovery) provision for bad debts, net ) Stock-based compensation Deferred income taxes 30 31 Earned interest income, net ) ) Changes in operating assets and liabilities: Restricted cash — ) Accounts receivable ) ) Inventory ) Prepaid expenses and other current assets ) Customer deposits ) ) Accounts payable and accrued liabilities 25 Deferred revenue ) Net cash and cash equivalents used in operating activities ) ) Cash Flows from Investing Activities: Purchases of property, plant, and equipment ) ) Net cash and cash equivalents used in investing activities ) ) Cash Flows from Financing Activities: Principal payments under capital lease obligation ) — Deposit on capital lease — ) Proceeds from exercise of stock options and warrants — 44 Net cash and cash equivalents (used in) provided by financing activities ) 2 Effect of exchange rate changes 41 ) Decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental cash flow disclosure - Cash Paid: Interest paid $ 2 $ — Income taxes paid $ 48 $ 44 Supplemental cash flow disclosure - Non-cash: Assets acquired under capital lease $ — $ Accrued capital expenditures and tenant improvement allowance $ $ See accompanying notes to unaudited consolidated financial statements. 5 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1—DESCRIPTION OF BUSINESS AND BASIS OF PRESENTATION The Company BIOLASE, Inc. (“BIOLASE” and, together with its consolidated subsidiaries, the “Company”) is a medical device company that develops, manufactures, markets, and sells laser systems in dentistry and medicine and also markets, sells, and distributes dental imaging equipment, including cone beam digital x-rays and CAD/CAM intra-oral scanners, in-office, chair-side milling machines and three-dimensional (“3-D”) printers. Basis of Presentation The unaudited consolidated financial statements include the accounts of BIOLASE and its wholly-owned subsidiaries and have been prepared on a basis consistent with the December31, 2015 audited consolidated financial statements and include all material adjustments, consisting of normal recurring adjustments and the elimination of all material intercompany transactions and balances, necessary to fairly present the information set forth therein. These unaudited, interim, consolidated financial statements do not include all the footnotes, presentations, and disclosures normally required by accounting principles generally accepted in the United States of America (“GAAP”) for complete consolidated financial statements. Certain amounts have been reclassified to conform to current period presentations. The consolidated results of operations for the three and six months ended June 30, 2016 are not necessarily indicative of the results for the full year. The accompanying consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto for the year ended December31, 2015, included in the Company’s Annual Report on Form 10-K for the year ended December31, 2015 filed with the Securities and Exchange Commission (the “SEC”) on March11, 2016 (the “2015 Form 10-K”). Liquidity and Management’s Plans The Company incurred a loss from operations, a net loss, and used cash in operating activities for the three and six months ended June 30, 2016. The Company has also suffered recurring losses from operations during the three years ended December31, 2015. The Company’s recurring losses, level of cash used in operations, the potential need for additional capital, and the uncertainties surrounding the Company’s ability to raise additional capital, raises substantial doubt about the Company’s ability to continue as a going concern. The financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. As of June 30, 2016, the Company had working capital of approximately $13.6 million. The Company’s principal sources of liquidity as of June 30, 2016 consisted of approximately $5.1 million in cash, cash equivalents and restricted cash and $11.0 million of net accounts receivable. In order for the Company to continue operations beyond the next 12 months and be able to discharge its liabilities and commitments in the normal course of business, the Company must increase sales of its products directly to end-users and through distributors, establish profitable operations through the combination of increased sales and decreased expenses, generate cash from operations or obtain additional funds when needed. The Company intends to improve its financial condition and ultimately improve its financial results by increasing revenues through expansion of its product offerings, continuing to expand and develop its field sales force and distributor relationships both domestically and internationally, forming strategic arrangements within the dental and medical industries, educating dental and medical patients as to the benefits of its advanced medical technologies, and reducing expenses. 6 Additional capital requirements may depend on many factors, including, among other things, continued losses, the rate at which the Company’s business grows, demands for working capital, manufacturing capacity, and any acquisitions that the Company may pursue. From time to time, the Company could be required, or may otherwise attempt, to raise capital, through either equity or debt offerings, or enter into a line of credit facility. The Company cannot provide assurances that it will be able to successfully enter into any such equity or debt financings or line of credit facility in the future or that the required capital would be available on acceptable terms, if at all, or that any such financing activity would not be dilutive to its stockholders. NOTE 2—SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Use of Estimates The preparation of these consolidated financial statements in conformity with accounting principles generally accepted in the United States of America (“U. S. GAAP”) requires the Company to make estimates and assumptions that affect amounts reported in the consolidated financial statements and the accompanying notes. Significant estimates in these consolidated financial statements include allowances on accounts receivable, inventory, and deferred taxes, as well as estimates for accrued warranty expenses, goodwill and the ability of goodwill to be realized, revenue deferrals, effects of stock-based compensation and warrants, contingent liabilities, and the provision or benefit for income taxes. Due to the inherent uncertainty involved in making estimates, actual results reported in future periods may differ materially from those estimates. Critical Accounting Policies Information with respect to the Company’s critical accounting policies, which management believes could have the most significant effect on the Company’s reported results and require subjective or complex judgments by management is contained in Item 7, Management’s Discussion and Analysis of Financial Condition and Results of Operations, of the 2015 Form 10-K. Management believes that there have been no significant changes during the three and six months ended June 30, 2016 in the Company’s critical accounting policies from those disclosed in Item 7 of the 2015 Form 10-K.
